AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Eastern District of Tennessee

 

 

United States of America )
Vv. )
) Case No. 3:20-MJ-_lOOO
TIMOTHY A. JENNINGS
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of December 31, 2019 in the county of Knox in the
Eastern District of Tennessee , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 2113(a) Bank Robbery

This criminal complaint is based on these facts:

Please see the Affidavit of Specail Agent Emily Ciaravino, Federal Bureau of Investigation, which is attached
hereto and fully incorporated herein.

Continued on the attached sheet.

d Complainant's signature

Emily Ciaravino, Speacial Agent, FBI
Printed name_and title

Sworn to before me and signed in my presence.
C (RQ
Date: 01/02/2020 Duna er hes
Judge’s sighature )

City and state: Knoxville, Tennessee Debra C. Poplin, United States Magistrate Judge
Printed name and title

 

Case 3:20-mj-01000-DCP Document1 Filed 01/02/20 Pageiof7 PagelD#: 1
AFFIDAVIT

CASE NUMBER 3:20-MJ - | 0OG

I, Emily L. Ciaravino, being duly sworn, depose and state the following to be true to the
best of my knowledge, information, and belief:

1. I am a Special Agent with the Federal Bureau of Investigation and have been
since January 6, 2019. Iam a Special Agent of the Federal Bureau of Investigation (“FBI”) and
have been so employed since January 2019. I am an “Investigative or Law Enforcement Officer”
within the meaning of Section 2510(7) of Title 18, United States Code; that is, an officer of the
United States who is empowered by law to conduct investigations of, and to make arrests for,
offenses enumerated in Section 2516 of Title 18, United States Code. My primary duties and
responsibilities involve the investigation of violations of federal law including violent crime as
found in Title 18 of the United States Code and the Controlled Substances Act as found in Title
21 of the United States Code. I am currently assigned to the Knoxville Field Off of the FBI and
am assigned to the Violent Crime Squad. During my tenure as a Special Agent, I have
investigated crimes including, but not limited to, bank robbery, gangs and organized crime,
violent crimes against children, narcotics trafficking, and fugitive investigations. More
specifically, I have conducted physical surveillance, assisted in the execution of search warrants,
analyzed phone and internet records, and conducted arrests of criminal subjects. I have also
spoken to confidential human sources, suspects, defendants, witnesses, and other experienced
investigators concerning the methods and practices of the criminal element. I have received
training and have experience in interviewing and interrogation techniques, arrest procedures,
search and seizure, search warrant applications, and various other crimes and investigative

techniques. Prior to joining the FBI, I was a Detective in the Criminal Investigations Division of
1

Case 3:20-mj-01000-DCP Document1 Filed 01/02/20 Page 2of7 PagelD#: 2
the Roane County Sheriff’s Office in Roane County, Tennessee. I served Roane County as a
Detective for three and a half years and a patrol officer for two years. Throughout that time, I
drafted, executed and participated in several search warrants regarding social media accounts,
electronic devices, vehicles, and other property.

2. Except as noted, all of the information contained in this affidavit is either known
to me personally or has been told to me by other law enforcement officials. As is detailed below,
there is probable cause to believe that, on December 31, 2019, Timothy Allen Jennings robbed
the Tennessee State Bank, located at or near 3314 Chapman Highway, Knoxville, Tennessee
37920. This affidavit is being offered in support of a criminal complaint against Timothy
Jennings.

3, On December 31, 2019, the Tennessee State Bank, located at or near 3314
Chapman Highway, Knoxville, Tennessee, which is within the Eastern District of Tennessee,
was robbed. At approximately 4:50 p.m., a lone white male with tan skin, approximately 6°0”
tall, wearing a dark colored knit hat, black jacket, grey shirt with black undershirt, and jeans
entered the bank and approached the first teller he encountered, and asked if the bank was closed.
This person was later identified as Timothy A. Jennings (hereinafter “Jennings”). The first teller
replied, “no” and motioned Jennings to the next bank teller. Jennings handed the second victim
teller, whose identity is known to law enforcement, two (2) five dollar bills and stated that he
needed quarters. The second victim teller retrieved the quarters and placed them on the counter,
at which time Jennings placed a handwritten note on the counter. The note said something
similar to, “Be calm, give me the money and I’m leaving. Don’t do nothing stupid.” The second

victim teller complied, giving Jennings approximately $1,390.00 in United States currency from

2

Case 3:20-mj-01000-DCP Document1 Filed 01/02/20 Page 3of7 PagelD#: 3
the top drawer of the teller station. Jennings took the money and left the bank through the same
door he had entered.

4. Good quality surveillance photographs, which captured the robbery in progress
were obtained. Two of those photographs are attached as Attachment A. Surveillance
photographs of Jennings were released to the public by law enforcement via social media.
Shortly after the photos were released to the public, law enforcement received a tip, from an
individual whose identity is known to law enforcement, identifying the subject as Timothy
Jennings. After viewing a booking photo of Jennings from a previous arrest, law enforcement
determined Jennings appeared to be the same person in the bank surveillance photographs.
Attachment B is a booking photograph of Jennings.

5. Later on December 31, 2019 and after the above tip was received, Knoxville
Police Department (KPD) officers responded to a warrant service call from the Tennessee
Bureau of Investigation (TBD regarding a denied firearm background check at Crossroads
Firearms LLC., located at or near 5703 N. Broadway, Knoxville, Tennessee 37920. Crossroads
Firearms LLC is approximately ten miles from the Tennessee State Bank that was robbed. A
female, identified as Jessica Guinn, was attempting to purchase a firearm, but was denied due to
an active arrest warrant. A male subject, identified as Timothy Jennings, was with Guinn at the
time of the attempted firearm purchase.

6. Jennings initially provided police officers a false name and social security
number. Among his personal affects, Jennings had a photo identification, which officers utilized
to positively identify Jennings. Jennings was wearing a grey sweatshirt, black under shirt, jeans,

and grey athletic shoes. This clothing appeared to be the same or similar to the clothing worn by

Case 3:20-mj-01000-DCP Document1 Filed 01/02/20 Page 4of7 PagelD#: 4
the bank robber captured on the bank security video. Jennings had approximately $1,180.00 of
U.S. currency on his person.

7. Jennings was transported to the Knoxville Police Department where he was
interviewed after being advised of his rights. Jennings confessed to robbing the Tennessee State
Bank and stated he needed the money to pay off a drug debt to several threats made to him and
his girlfriend.

8. At the time of the robbery on December 31, 2019, the deposits of the Tennessee
State Bank, located at or near 3314 Chapman Highway, Knoxville, Tennessee were insured by
the Federal Deposit Insurance Corporation (FDIC).

9, Based upon the forgoing, there is probable cause to believe that Timothy Allen

Jennings violated Title 18, United States Code, Section 2113(a) bank robbery.

FURTHER AFFIANT SAYETH NAUGHT.

Executed this 2nd day of January, 2020
at Knoxville, Tennessee.

EMILY ILCIARAVINO
Special Agent
Federal Bureau of Investigation

Subscribed and sworn to before me
on this 2nd day. of January, 2020.

Dial Be

Debra C. Poplin
UNITED STATES MAGISTRATE JUDGE

 

4

Case 3:20-mj-01000-DCP Document1 Filed 01/02/20 Page5of7 PagelD#:5
ATTACHMENT A

Surveillance photographs of Timothy A. Jennings from the Tennessee State Bank located at 3314
Chapman Highway, Knoxville, Tennessee.

 

Case 3:20-mj-01000-DCP Document1 Filed 01/02/20 Page 6of7 PagelD #: 6
ATTACHMENT B

Criminal Booking Photograph of Timothy A. Jennings:

 

 

 

 

 

6

Case 3:20-mj-01000-DCP Document1 Filed 01/02/20 Page 7of7 PagelD#: 7
